Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-134864 A MERICAN E XPRESS C REDIT C ORPORATION $500,000,000 2-Y EAR FLOATING RATE NOTES Terms and Conditions Issuer: American Express Credit Corporation Form: Senior Medium Term Notes, Series C Agent: Citigroup Global Markets Inc. Issuer Proceeds: $500,000,000 Expected Ratings : Aa3/ A+/ A+ Form: 2 Year Floating Rate Notes Trade Date: September 5, 2007 Settlement Date: September 10, 2007 Maturity: September 10, 2009 Par Amount: $500,000,000 Coupon: 1-mo. USD-BBA-LIBOR Reuters LIBOR01+ 35 bp Issue Price: 100.00% Purchase Price: 99.98% Proceeds: $499,900,000 Day Count Convention: Actual/360 Coupon Payment Dates: Monthly on the 10 th , commencing on October 10 th , 2007. If any interest reset date would otherwise be a day that is not a Business Day, such Interest Reset Date will be postponed to next succeeding business day Call Date: Not Callable Interest Determination Date: Two London Business Days prior to each Interest Reset Date Cusip: 0258M0CU1 ISIN: US0258M0CU14 Citigroup DTC #: (1) An explanation of the significance of ratings may be obtained from the rating agencies. Generally, rating agencies base their ratings on such material and information, and such of their own investigations, studies and assumptions, as they deem appropriate. The rating of the notes should be evaluated independently from similar ratings of other securities. A credit rating of a security is not a recommendation to buy, sell or hold securities and may be subject to review, revision, suspension, reduction or withdrawal at any time by the assigning rating agency. The issuer has filed a registration statement with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the issuer, or Citigroup Global Market Inc. will arrange to send you the prospectus if you request it by calling toll-free at 1-877-858-5407.
